                                                                                        ____ FILED   ___ ENTERED
           Case 8:20-mj-01324-CBD Document 1-1 Filed 05/21/20 Page 1 of 3 LOGGED _____ RECEIVED
                                                                     ____
MG USAO 2020R00269
                                                                     12:46 pm, May 21 2020
                                                                                        AT BALTIMORE
                                                                                        CLERK, U.S. DISTRICRT COURT
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT                             DISTRICT OF MARYLAND
                                                                                        BY ______________Deputy
       I, Special Agent Benjamin Parker of the Bureau of Alcohol, Tobacco, Firearms &

Explosives (“ATF”), being duly sworn, deposes and states as follow in support of a criminal

complaint against and arrest warrant for Alfred COSTLEY, year of birth 1988.

                                   AFFIANT BACKGROUND

       1.      I am an investigative law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses enumerated

in Section 2516 of Title 18.

       2.      Specifically, I am a Special Agent with the ATF and have been so employed since

2015. I am currently assigned to the Baltimore Field Division, Group III, a group charged with

investigating controlled substance and firearm violations. As a Special Agent, I have participated

in complex investigations focusing on controlled dangerous substance (“CDS”) trafficking, gangs,

and illegal firearms. I have conducted covert surveillance of suspected CDS traffickers,

interviewed individuals involved in gangs and the CDS trafficking trade, participated in multiple

Title III wiretap investigations (both as a monitor and member of surveillance teams), and

participated in the execution of state and federal search and arrest warrants involving CDS

traffickers, firearms, and violent offenders.

       3.      I submit this Affidavit for the limited purpose of establishing probable cause to

support the issuance of a Criminal Complaint charging Alfred COSTLEY with violations of Title

18 U.S.C. § 922(g)(1), Possession of a Firearm and Ammunition by a Prohibited Person. Because

I submit this affidavit for the limited purpose of establishing probable cause to support the issuance
         Case 8:20-mj-01324-CBD Document 1-1 Filed 05/21/20 Page 2 of 3



of a Criminal Complaint, it only contains a summary of relevant facts. I have not included every

fact known to me concerning the entities, individuals, and the events described in this Affidavit.

       4.        All information contained in this Affidavit is either personally known to me, has

been related to me by other law enforcement officers, and/or has been obtained from records,

documents, and other sources gathered during this investigation.

                                       PROBABLE CAUSE

       5.        In November 2019, the ATF, the Baltimore Police Department (“BPD”), and the

Prince George’s County Police Department (“PGPD”) conducted an investigation into COSTLEY

involving the unlawful possession of a stolen firearm and stolen automobile.

       6.        On November 18, 2019, at 7:00 pm, a customer purchased a new 2018 black

Infinity Q60 from the Passport Infiniti car dealership located in Prince George’s County. The next

day, after the customer had already departed with the car, the dealership learned that the customer

had purchased the car with a forged cashier check and provided fictitious documents in support of

the financing.

       7.        Upon learning that the vehicle had been obtained by fraud, the dealership contacted

the PGPD Auto Theft Unit. PGCD Detectives and dealership employees, with the aid of the

vehicle manufacturer, activated a global positioning system (GPS) that had been installed in the

stolen Infiniti and tracked its location. GPS data revealed the vehicle was parked in the area of

the 800 block of N. Milton Street, Baltimore, Maryland.

       8.        PGPD detectives relayed this information to detectives with the BPD Regional

Auto Theft Team, who responded at approximately 9:15 pm on November 19, 2019, and located

the stolen vehicle in that area. Although the car was parked and unoccupied, the engine was




                                                  2
         Case 8:20-mj-01324-CBD Document 1-1 Filed 05/21/20 Page 3 of 3



running and some of the car lights were on. After approximately 20 minutes, an individual, later

identified as COSTLEY, entered the driver’s seat of the car.

       9.     BPD detectives approached COSTLEY, and instructed him to step out of the

vehicle. They conducted a pat down of COSTLEY, and recovered a handgun from COSTLEY’s

right jacket pocket, specifically, a Ruger Model SP101 .357 Magnum revolver, bearing serial

number 57594896, loaded with five .357 magnum cartridges.            Upon locating the firearm,

detectives stated “We got a gun.” and Costley responded, “Yup, I’m in the City. That’s just what

it is.” The firearm had been reported as stolen. The recovered firearm and ammunition were in

and affecting commerce.

       10.    Costley knowingly has previously been convicted of a crime punishable

imprisonment for a term exceeding one year.

       11.    Based on the foregoing facts, I believe probable cause exists to support the issuance

of a Criminal Complaint and arrest warrant charging Alfred COSTLEY with Possession of a

Firearm and Ammunition by a Prohibited Person, in violation of Title 18 U.S.C. § 922(g)(1).

                                                    BENJAMIN             Digitally signed by
                                                                         BENJAMIN PARKER

                                                    PARKER               Date: 2020.05.19
                                                                         19:29:38 -04'00'
                                                  Special Agent Benjamin Parker, ATF



Affidavit submitted by email and attested to me as true and accurate by telephone consistent with
Fed. R. Crim. P. 4.1 and 4(d) this           day of May, 2020



                                                    _________________________________
                                                    Hon. Charles B. Day
                                                    United States Magistrate Judge
                                                    District of Maryland



                                                3
